Citation Nr: 1110296	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-28 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for osteoarthritis.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for angina/heart condition, to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.

5.  Entitlement to service connection for hemorrhoids, to include as secondary to service-connected PTSD.

6.  Entitlement to service connection for headaches, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active from March 1964 to March 1966.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating action of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction was subsequently transferred to the RO in Newark, New Jersey. 

The issues of service connection for sleep apnea, angina/heart condition, headaches and hypertension, to include as secondary to service-connected PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Osteoarthritis was not present in service or manifested in the first post service year, and is not shown to be etiologically related to service.

2.  The evidence does not show that the Veteran's hemorrhoids were caused by a disease or injury in service and there is no competent evidence that they are related to the Veteran's service-connected PTSD. 
CONCLUSIONS OF LAW

1.  Osteoarthritis was not incurred in or aggravated by active duty, and service incurrence of arthritis may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for hemorrhoids, to include as secondary to service-connected PTSD were not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in April 2008, prior to the date of the issuance of the appealed June 2008 rating decision.

The Board further notes that, in the April 2008 letter, the Veteran was also notified that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record on the claims for service connection for osteoarthritis and service connection for hemorrhoids claimed as secondary to service-connected PTSD is warranted.

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of any osteoarthritis disabilities or hemorrhoid disability.  However, VA need not conduct an examination with respect to the claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, as there is no indication that osteoarthritis or hemorrhoids were manifested in service or was otherwise related to service to include as secondary to service-connected PTSD.  Thus remand for VA examinations is not necessary. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

If degenerative arthritis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


Entitlement to service connection for osteoarthritis.

Factual Background and Analysis

The Veteran asserts that he has current osteoarthritis that is related to service.  However, considering the record -to include statements made by or on the Veteran's behalf-in light of the above, the Board finds that the criteria for service connection are not met.

The Board notes that multiple VA treatment and private records demonstrate a diagnosis of osteoarthritis.  

As there is a current diagnosis of osteoarthritis, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

A review of the service treatment records noted no clinical findings or diagnoses of osteoarthritis or any complaints of pain or injury to any specific areas of his body during service.  The Veteran's March 1966 separation physical examination report indicated a normal evaluation of the upper and lower extremities and spine, and no references to osteoarthritis or its symptoms were reported on the March 1966 report of medical history.  The first post-service evidence of osteoarthritis is a February 2008 Agent Orange Registry Program report reflecting a diagnosis of osteoarthritis.  None of the private medical records or VA treatment records show that the Veteran was diagnosed with arthritis to a compensable degree within one year of service.

There is also no medical opinion of record showing a relationship between the any osteoarthritis and his military service.  The Board notes in that regard that the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of any joint disorders.  He was not diagnosed with osteoarthritis until many years after service.  This is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza, 7 Vet. App. 498.  The Board has accordingly considered the lay evidence offered by the Veteran in the form of his correspondence to VA in which he asserted his belief that his unspecified osteoarthritis was related to service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, there is no medical opinion of record showing a relationship between any current osteoarthritis and the Veteran's military service.  

The Board finds that the competent evidence of record, while showing a currently diagnosed disability of osteoarthritis, does not demonstrate arthritis manifested to a compensable degree within one year of separation or related to an in-service injury sustained by the Veteran.  In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for osteoarthritis.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  The benefit sought on appeal is accordingly denied. 


Entitlement to service connection for hemorrhoids, to include as secondary to service-connected PTSD.

Factual Background and Analysis

The Veteran contends that his hemorrhoids were caused by his service-connected PTSD.  Specifically, in his July 2009 substantive appeal, the Veteran maintained that the stress he endured in service caused problems with his colon which resulted in his hemorrhoids condition.

The Veteran's service treatment records and his March 1966 separation physical examination report and report of medical history  do not show any complaints of, or treatment for a colon problem or hemorrhoids.

The Board notes that multiple VA treatment records demonstrate a diagnosis of hemorrhoids.  

As there is a current diagnosis of hemorrhoids, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, supra; D'Amico v. West, supra; Hibbard v. West, supra.

The competent evidence does not establish a relationship between the Veteran's hemorrhoids and his military service or a service connected disability.  

Regarding service connection on a direct basis, the earliest evidence of hemorrhoids is a February 2008 Agent Orange Registry Program report reflecting a diagnosis of hemorrhoids.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Additionally, this is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson v. West, supra.

There is also no medical opinion of record showing a relationship between the current hemorrhoids and his military service.  

The Board notes the Veteran's statements regarding the cause of his hemorrhoid disability.  Such lay assertions may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan , supra (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).

However, the Board finds that Veteran's statement is less probative than the objective medical evidence and an opinion from a medical professional.  See Madden, supra., see also Cartright, surpa.   

It is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, the service treatment records are entirely negative for complaints or treatment of hemorrhoids and there is no medical opinion of record showing a relationship between any current hemorrhoids and the Veteran's military service.  The medical records that address any current hemorrhoids make no mention whatsoever of the Veteran's military service.

Based on the evidence above the Board finds the claim for service connection for hemorrhoids on a direct basis must be denied. 

The Board notes that the Veteran claims that his hemorrhoids were caused by his service connected PTSD.  However, there is no competent opinion relating the Veteran's hemorrhoid condition and to the service connected PTSD.  

The only evidence that there is a relationship between hemorrhoids and his service-connected PTSD consists of the Veteran's contentions.  However, the Board finds that Veteran's statements are less probative than the objective medical evidence and an opinion from a medical professional.  See Madden, supra., see also Cartright, surpa.   

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable with respect to the instant claim because the preponderance of the evidence is against the claim.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, service connection for hemorrhoids, to include as secondary to service-connected PTSD is denied. 


ORDER

Entitlement to service connection for osteoarthritis is denied.

Entitlement to service connection for hemorrhoids, to include as secondary to service-connected PTSD is denied.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the remaining claims. 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the claims for service connection for sleep apnea, angina/heart condition, hypertension and headaches disabilities, in his July 2009 substantive appeal, the Veteran claimed that these disabilities were related to his service connected PTSD disability.  A January 2010 rating action awarded the Veteran service connection for PTSD.  Because of this action, the Veteran should be provided with a letter outlining what is necessary to establish service connection on a secondary basis, and informing the Veteran of the requirements of VCAA regarding his obligations as well as VA's duties to notify and assist him in the completion of his claim.

A February 2008 letter noted that the Veteran participated in the Agent Orange Registry Program for veterans who were concerned with possible health problems that may have resulted from military service in Vietnam between 1962 and 1975.  The diagnoses included angina, hypertension, sleep apnea and a chronic headache.

Additionally, in a June 2009 letter, a private physician indicated that the Veteran was experiencing difficult issues due to his combat issues including headaches and sleep apnea while also dealing with PTSD and anxiety issues.

The Board notes that the Veteran has not been afforded a VA examination in order to determine the nature and etiology of his claimed disabilities.  The Veteran's records indicate that he has current sleep apnea, angina/heart condition, hypertension and headaches disabilities, and the above evidence indicates that the Veteran's claimed sleep apnea, angina/heart condition, hypertension and headaches may be associated with his service-connected PTSD.  McClendon v. Nicholson, supra.  The Veteran should therefore be examined to determine whether or not his sleep apnea, angina/heart condition, hypertension and headaches disabilities are secondary to his PTSD disability. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully complied with and satisfied regarding the issue of secondary service connection.  See also 38 C.F.R. § 3.159 (2002).

2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities remaining on appeal.   After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

3.  The Veteran should be scheduled for an appropriate VA examination to determine the etiology of the claimed hypertension and angina disabilities.  Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether the Veteran has hypertension and angina disabilities and if so, whether it is at least as likely as not (50 percent probability or greater) that the hypertension and angina disabilities are proximately due to or were aggravated by the service-connected PTSD disability.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  The examiner should also request a complete medical occupational and social history from the Veteran.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.

3.  The Veteran should be scheduled for an appropriate VA examination to determine the etiology of the claimed headache disability.  Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether the Veteran has a headache disability and if so, whether it is at least as likely as not (50 percent probability or greater) that the headache disability is proximately due to or was aggravated by the service-connected PTSD disability.

All indicated tests and studies are to be performed. Prior to the examination, the claims folder must be made available to the physician for review of the case.  The examiner should also request a complete history from the Veteran.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.

4.  The Veteran should be scheduled for an appropriate VA examination to determine the etiology of the claimed sleep apnea disability.  Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether the Veteran has a sleep apnea disability and if so, whether it is at least as likely as not (50 percent probability or greater) that the sleep apnea disability is proximately due to or was aggravated by the service-connected PTSD disability.

All indicated tests and studies are to be performed. Prior to the examination, the claims folder must be made available to the physician for review of the case.  The examiner should also request a complete history from the Veteran.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.

5.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determinations remain less than fully favorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


